Citation Nr: 0510523	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a left eye 
disorder.  

3.  Entitlement to service connection for right eye macular 
scarring, status post old chorioretinitis, claimed as right 
eye disorder/blindness.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
September 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The appeal is REMANDED to the RO.


REMAND

In a November 2004 document, the veteran requested a Travel 
Board Hearing at the RO before a Member of the Board.  To 
date, the veteran has not been afforded the requested 
hearing, and there is no indication that he has withdrawn his 
request or otherwise waived his right to a Board hearing; 
hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 
(2004).

Therefore, in order to ensure that the veteran's due process 
rights, this case is REMANDED to the RO for the following:

The RO should schedule the veteran for a 
"Travel Board" hearing.  He should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2004).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




